Citation Nr: 0915087	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-16 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for blisters on hands 
and feet, to include as due to herbicide exposure.

4. Entitlement to service connection for lung disease to 
include as due to herbicide exposure and asbestos exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1956 to May 
1956 and July 1956 to September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously before the Board in an August 2007 
remand to obtain outstanding Social Security Administration 
(SSA) disability records. The SSA disability records have 
been obtained, and the issues of service connection for a 
skin disorder and for a lung disorder are ready for appellate 
review. 

The Veteran has only recently advised the Board that there 
are additional VA medical records pertaining to hearing loss 
and tinnitus which may be obtained. The issues of service 
connection for bilateral hearing loss and bilateral tinnitus 
are therefore addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran was not exposed to herbicides, including Agent 
Orange, during his active service.

2. Blisters of the hands and feet are not etiologically 
related to any incident of active service.

3. Lung disease is not etiologically related to any incident 
of active service. 
CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for blisters of the hands and feet are not met. 38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307 
(2008).

2. The criteria for the establishment of service connection 
for lung disease are not met. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303, 3.307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in November 2005, 
August 2007, and January 2008. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until an August 2007 letter. Although this notification 
obligation was not met before the initial RO decision in 
January 2006, the Board finds this timing error non-
prejudicial since his service connection claims are denied, 
rendering the content of the notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, private medical records, Personnel 
Information Exchange System (PIES) search, and SSA disability 
records are associated with the claims file. The Veteran was 
not afforded a VA examination for his claimed disabilities. 
The Board finds that a VA examination is not necessary to 
adjudicate the claims since nothing in the record shows that 
his disabilities were incurred during his active service. 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (Holding 
that where claimant has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence  
suggestive of a linkage between his active service and the 
current disorders, the conduct of a VA examination is not 
warranted if claimant does not show such a preliminary 
nexus). Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
the disorders for which service connection is denied are 
related to the Veteran's military service.        

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims pertaining to a skin disorder and a 
lung disorder. All relevant evidence necessary for an 
equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.






Analyses

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).




Blisters on hands and feet

The Veteran seeks service connection for blisters on his 
hands and feet as a result of herbicide exposure, to include 
Agent Orange. The preponderance of the evidence is against 
the claim, and it will be denied. 

As an initial matter, the Veteran alleges that he was exposed 
to herbicides while serving on active Naval service. He 
argues that he off-loaded barrels of an unknown substance 
from vessels in transit to Vietnam which contained "Agent 
Orange." From this premise, he argues that he has blisters 
which were caused by such exposure. 

First, the Veteran does not allege, nor does the record show 
that he served in Vietnam. Thus, he is not presumed to have 
been exposed to herbicides. See 38 C.F.R. § 3.307(a)(6)(iii) 
(A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service). 

Because the Veteran did not served in Vietnam, both exposure 
to herbicides and competent medical evidence of a nexus 
between such exposure and the current disorder must be shown. 
However, there is no evidence of record showing that the 
Veteran was exposed to herbicides nor of such a nexus.

The Veteran's contention of having been exposed is based on 
his wholly unsubstantiated report that the barrels he 
offloaded while on active service contained herbicides, 
according to various unnamed persons who he later consulted. 
Such a report is unsubstantiated. Moreover, even were the 
herbicide exposure to have been corroborated, there is no 
competent medical evidence indicating either that the Veteran 
has a skin disorder, or that such disorder is related to such 
herbicide exposure. 

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).

Presuming that the Veteran indeed served in Vietnam, with 
regard to the Veteran's contention regarding a linkage 
between  colon cancer and presumed exposure to herbicides, 
the law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6); see also 38 C.F.R. § 3.313.

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary. In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review. 38 
U.S.C.A. § 1116(b)(2).   However, colon cancer is not one of 
the diseases listed at 38 C.F.R. 
§ 3.309(e).  See also 38 C.F.R. § 3.307.  VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); 61 Fed. Reg. 41-442-449 (1996); 64 Fed. Reg. 59232-
59243 (1999).



Service treatment records reflect an isolated complaint of 
feet blisters in June 1958, which were specifically 
attributed to "perspiration." There are no other service 
treatment records showing complaints or treatment for any 
type of blister.   

At the March 2007 Travel Board hearing, the Veteran reported 
that he began experiencing blisters approximately 10 years 
following discharge from active service. He stated that no 
one has ever explained the etiology of the blisters, but he 
believed they resulted from exposure to chemicals during 
active service. 

The Veteran is not medically qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 
supra. Competent medical evidence is required to establish an 
etiology of a disability. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a). 
 
The Veteran has not identified the location of any medical 
records concerning treatment for blisters, and to date, there 
are no medical records reflecting treatment for blisters. 
Without any competent medical evidence showing treatment for 
blisters and an indication that the blisters may be related 
to active service, the claim is denied. 38 C.F.R. 
§§ 3.159(a), 3.303; Espiritu, supra.; See Brammer v. 
Derwinski,  3 Vet. App. 223 (1992).

Lung disease

The Veteran contends that his lung disease resulted from 
asbestos and Agent Orange exposure during active service. The 
preponderance of the evidence is against the claim, and it 
will be denied. 

Neither service treatment records, nor personnel records 
reference any exposure or suspected exposure to asbestos or 
herbicides. Nevertheless, the Veteran asserted in a September 
2007 statement that he was exposed to asbestos during his 
naval service and he was exposed to herbicides while moving 
storage drums filled with Agent Orange. 

As an initial matter, the medical record does not reflect a 
diagnosis of asbestosis, nor is there a presumption of such 
exposure for veterans with Naval service. See  Dyment v. 
West, 13 Vet. App. 141, 145 (1999). 

Further, while the medical record shows a diagnosis of 
Chronic Obstructive Pulmonary Disorder (COPD), this disorder 
has not been attributed by any competent medical professional 
to any instance of service. Espiritu, supra. Moreover, apart 
from its historical occurrence, the Veteran's Naval service 
is not listed by any physician treating his pulmonary 
disorder, although it has been noted that as of June 1986 the 
Veteran had been known to have smoked one pack of cigarettes 
per day for 30 years. See letter of C.E., M.D., dated June 
1986; see also February 2004 letter indicating that Veteran 
was "still smoking."   

Service treatment records do not reflect that the Veteran 
complained about or received treatment for any respiratory 
disorder during service to meet the first prong of an in-
service event, injury, or disease to establish service 
connection. 38 C.F.R. § 3.303. The claim for service 
connection for lung disease is denied. Id. 

  
ORDER

Service connection for blisters is denied.

Service connection for lung disease is denied. 


REMAND

The issues of service connection for bilateral hearing loss 
and bilateral tinnitus are remanded to the RO/AMC to locate 
outstanding VA treatment records. In a December 2008 
statement, the Veteran reported that he received treatment 
for hearing loss and tinnitus at the VA Medical Center (VAMC) 
in Kansas City, Missouri. As part of its duty to assist, VA 
must locate any relevant medical records in the custody of a 
federal department or agency. 38 C.F.R. § 3.159(c)(2). The 
Board finds that the RO/AMC must associate outstanding VA 
treatment records from the Kansas City, Missouri VAMC with 
the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will contact the VAMC in 
Kansas City, Missouri and request all 
treatment records concerning the Veteran. 
All correspondence from the RO/AMC to the 
VAMC and the Veteran must be recorded. The 
RO/AMC will associate all records obtained 
from the VAMC with the claims file. 

2. After completion of the above, and any 
additional development of the evidence that 
the RO/AMC may deem necessary, the RO 
should review the record, to include all 
evidence received since the November 2008 
Supplemental Statement of the Case and 
readjudicate the claims for service 
connection. If any benefit sought remains 
denied, the Veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  
 	

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


